

113 HRES 338 IH: Recognizing the National Hellenic Museum in Chicago, Illinois, and the contributions of Hellenism to the United States and celebrating Greek and American democracy.
U.S. House of Representatives
2013-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 338IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2013Mr. Bilirakis (for himself and Mrs. Carolyn B. Maloney of New York) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONRecognizing the National Hellenic Museum in Chicago, Illinois, and the contributions of Hellenism to the United States and celebrating Greek and American democracy.Whereas the Founding Fathers of the United States were inspired and guided by the democratic principles and political philosophies of the ancient Greeks;Whereas the Greek and American people share a common heritage of personal freedom and citizen participation in government;Whereas Greek immigrants to the United States have brought from their Hellenic origins a rich treasure of knowledge, science, history, culture, and art that has contributed greatly to the unique fabric of American life;Whereas Americans of Greek origin have contributed to and continue to contribute to strengthening and enriching American life and democracy;Whereas millions of Greek-Americans continue the great Hellenic traditions and values in their families, their neighborhoods, their communities, their States, and their nation;Whereas the National Hellenic Museum in Chicago, Illinois, is a national institution dedicated to fully celebrating this rich heritage through the documentation, study, exhibition, and elucidation of Hellenic and Greek-American history;Whereas the National Hellenic Museum seeks to broaden and enrich public knowledge of Hellenic life, history, and the Greek immigrant experience and their contributions to the mosaic of American diversity and strength; andWhereas the National Hellenic Museum is home to a vast collection of literature, historical data, antiquities, and artifacts, some dating back to 1200 BC, bringing to life the stories of ancient times, to great Greek-Americans from Civil War heroes, to scientists and humanitarians, and continuing contributions to Greek-American life: Now, therefore, be itThat the House of Representatives recognizes—(1)the significant contributions of Hellenism and the Greek community in the United States;(2)the rich history of Greek immigration to the United States; and(3)the National Hellenic Museum in Chicago, Illinois, for its role in the documentation, study, perpetuation, and presentation of the Greek-American story, which serves to broaden public understanding of the history, culture, and contributions of Greek immigrants to the United States.